DETAILED ACTION
Response to Amendment
This is in response to Applicants amendment filed 11/24/2021 which has been entered. Claims 1, 9, 14, 22 and 33 have been amended. Claims 3, 4, 16 and 17 have been cancelled. No Claims have been added. Claims 1, 2, 5-15 and 18-33 are still pending in this application, with Claims 1, 14 and 33 being independent.

Response to Arguments
Applicant’s arguments with respect to Claim(s) 1, 2, 5-15 and 18-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5-15 and 18-33 are rejected under 35 U.S.C. 103 as being unpatentable over Lillard et al (9,848,082 B1) in view of KERET et al (2019/0050545 A1), and further in view of Kumar et al (2017/0163807 A1) and Strathmeyer (2005/0025127 A1).
As per Claim 1, Lillard teaches a method, carried out by one or more processors accessing one or more computer memory (Figure 12 – References 1201, 1206 and 1207; Column 32, Lines 20-29; Column 32, Line 46 – Column 33, Line 4), the method comprising: in response to an audio call from a caller on a caller device: answering the audio call via an automated call system (IVR: Figure 5 – References 502 and 506; Column 17, Lines 60 – Column 18, Line 7); 508; Column 5, Lines 16-36; Column 5, Lines 57-67; Column 16, Lines 48-52).
Lillard also teaches automatically initiating a call transfer to an exit point based on the determination that the estimated wait time exceeds the threshold time (IVR/Voicemail: Column 5, Lines 33-67; Column 16, Lines 48-52); and recording at least one audio file from the caller device (Figure 2 – Reference 290; Figure 4 – Reference 412; Column 6, Lines 7 and 8; Column 13, Line 64 – Column 14, Line 5).
Lillard further teaches electronically transcribing the at least one audio file to form an electronic transcription, the at least one audio file associated with the audio call describing an issue (Column 6, Lines 21-49); processing the electronic transcription to determine characteristics of the audio call, the characteristics indicating a subject matter of the issue (Column 6, Lines 21-49); and electronically forwarding the transcription and the preformatted research template to a response system including the skill group for determining an issue response (Column 7, Lines 10-19; Column 11, Line 66 – Column 12, Line 6).   
Lillard does not teach automatically engaging in a conversational dialogue with the caller via the caller device, wherein automatically engaging in the conversation dialogue with the caller via the caller device includes: automatically prompting the caller to speak a predetermined passphrase, and electronically authenticating the caller using voice biometrics to determine that the caller has spoken the predetermined passphrase. 
However, Keret teaches automatically engaging in a conversational dialogue with the caller via the caller device, wherein automatically engaging in the conversation dialogue with the caller via the caller device includes: automatically prompting the caller to speak a predetermined passphrase (Page 2, Paragraph [0023]), and electronically authenticating the caller using voice 
(Note: The combination of Lillard and Keret teaches in response to electronically authenticating the caller, recording at least one audio file from the caller device. As recording of the call is taught by Lillard and authentication of the caller using voice biometrics is taught by Keret) It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Lillard with the method as taught by Keret to promote effective agent utilization by identifying the nature of the customer problem and connecting the customer with an agent best qualified to render assistance.
The combination of Lillard and Keret does not teach determining a skill group from a plurality of skill groups based on the determined characteristics, the skill group having a predetermined association with the subject matter. However, Kumar teaches determining a skill group from a plurality of skill groups based on the determined characteristics, the skill group having a predetermined association with the subject matter (Page 19, Paragraph [0181] – Page 20, Paragraph [0184]). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Lillard and Keret with the method taught by Kumar to protect customers who have had their personally identifying information [PII] compromised an additional layer of protection by using a combination of a passphrase authenticated by voice biometrics prior to accessing their account to combat malicious actors seeking to engage in fraudulent activity.
The combination of Lillard, Keret and Kumar does not teach generating a preformatted research template based on the determined skill group. However, Strathmeyer teaches generating 118; Page 3, Paragraph [0025]). (Note: In paragraph [0025], Strathmeyer describes selection of a template based on request type/client type [i.e. determined skill group] and retrieving information which is used to auto-fill the selected template. The auto-filled template is then provided to an agent workstation)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Lillard, Keret and Kumar with the method taught by Strathmeyer to reduce the amount of time a customer spends engaged with a contact center by providing contact center agents with all available information prior to engaging with the customer eliminating the need for the customer to provide previously supplied information.
As per Claims 2 and 15, the combination of Lillard, Keret, Kumar and Strathmeyer to teaches electronically forwarding the at least one audio file or a transcription confidence score to the response system as described in Claim 1. (Note: In Column 29, Lines 23-40; Lillard describes providing the agent graphical user interface [GUI] which includes an audio player an agent may use to play an audio file) 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Lillard, Keret and Kumar with the method and system taught by Strathmeyer to reduce the amount of time a customer spends engaged with a contact center by providing contact center agents with all available information prior to engaging with the customer eliminating the need for the customer to provide previously supplied information.

As per Claims 6 and 19, the combination of Lillard, Keret, Kumar and Strathmeyer teaches an interactive voice response (IVR) system applying natural language processing or conversational artificial intelligence to engage in the conversational dialogue during the audio call with the caller device to obtain the at least one audio file as described in Claim 1.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Lillard, Keret and Kumar with the method and system taught by Strathmeyer to reduce the amount of time a customer spends engaged with a contact center by providing contact center agents with all available information prior to engaging with the customer eliminating the need for the customer to provide previously supplied information.
As per Claims 7 and 20, Lillard teaches before determining the issue response: the IVR system terminating the audio call; and a text processor sending an acknowledgment text message to the caller device (Column 31, Lines 53 and 54). (Note: As described in Claim 1, Lillard described providing an audio recording to a speech analytics system that uses speech to text recognition to produce a transcript. The dialog between the IVR and the customer must be finished in order for the audio file to be complete to be able to be sent to the speech recognition analyzer)
As per Claims 8 and 21, Lillard teaches wherein transcribing the at least one audio file includes processing the at least one audio file using natural language processing as described in Claim 1.
108; Column 7, Lines 10-28).
(Note: In paragraph [0025], Strathmeyer describes selection of a template based on the resquest/client type [i.e. research template]. Strathmeyer also describes auto-filling the template using information gleamed from call information/caller information. In Column 7, Lines 10-28; Lillard describes an agent presentation phase where an agent may be present with a transcript and audio recording file)
(Note: Lillard also describes agents being presented with draft responses, a memo of draft responses and commands that an agent can invoke [i.e. preformatted response template]. It is also clear that the preformatted response template is distinct from the preformatted research template and that information from different modules is forwarded to the agent workstation)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Lillard, Keret and Kumar with the method and system taught by Strathmeyer to reduce the amount of time a customer spends engaged with a contact center by providing contact center agents with all available information prior to engaging with the customer eliminating the need for the customer to provide previously supplied information.
As per Claims 10 and 23, Lillard teaches wherein the method further comprises generating a text message or a chat message comprising the issue response and transmitting the 112; Figure 3 – References 225 and 209; Column 7, Line 57 – Column 8, Line 39). 
As per Claims 11 and 24, Lillard teaches wherein the text message or the chat message is generated based on a populated response template (Column 7, Line 57 – Column 8, Line 39). (Note: Lilliard describes the contents of the response may be suggested/provided to an agent. The agent has the ability to send the suggested response [i.e. automatically generated response/”pre-canned” response – i.e. populated response template])
As per Claims 12 and 25, Lillard teaches the response system electronically accessing one or more knowledge bases or systems to determine the issue response (Column 7, Line 57 – Column 8, Line 39). (Note: Lilliard describes an artificial intelligence application [i.e. response system electronically accessing system] used to obtain a response to send to a customer)
As per Claims 13 and 26, Lillard teaches receiving audio content from a mobile device via the audio call, storing the audio content as the at least one audio file, terminating the audio call with the mobile device, and electronically communicating an issue response to the mobile device as described in Claims 1 and 10. (Note: Lilliard describes a calling party using a mobile phone to originate a telephone call to a call center. In Column 7, Lines 67 – Column 8, Line 2; Lillard indicates that the response may include other forms including two or more types which are describes as being a short messaging service text and a voice call) 
As per Claim 14, the combination of Lillard, Keret, Kumar and Strathmeyer teaches a call processing system as described in Claim 1. Lillard also teaches a transcription processor (SAS: Figures 2 and 3 – Reference 220; Column 15, Lines 29-35); a classifier (Column 6, Lines 22-38); a deflection processor (Figure 3 – Reference 280; Column 15, Line 47 – Column 16, 725; Page 31, Paragraphs [0297] and [0298]). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Lillard, Keret and Kumar with the method and system taught by Strathmeyer to reduce the amount of time a customer spends engaged with a contact center by providing contact center agents with all available information prior to engaging with the customer eliminating the need for the customer to provide previously supplied information.
As per Claim 27, Lillard teaches wherein the issue response comprises a text message (Column 7, Lines 67 – Column 8, Line 2).
As per Claim 28, Lillard teaches wherein the text message comprises alphanumeric words, phrases, numbers, icons, graphics, audio, video, hyperlinks, or a combination of two or more thereof as described in Claim 27. (Note: In Column 7, Lines 67 – Column 8, Line 2; Lillard describes the response as typically in the form of a voice call, SMS text, email or some other form. Lillard also indicates the response may include two or more channel types [SMS message and a voice call]. It is well known that SMS messaging may include any or all of alphanumeric words, phrases, numbers, icons, graphics, audio, video, or hyperlinks)
As per Claim 29, Lillard teaches wherein the issue response comprises a text message as described in Claims 27 and 28.
As per Claim 30, Lillard teaches wherein the text message comprises alphanumeric words, phrases, numbers, icons, graphics, audio, video, hyperlinks, or a combination of two or more thereof as described in Claims 27 and 28.

As per Claim 33, the combination of Lillard, Keret, Kumar and Strathmeyer teaches a method as described in Claim 1 above. (Note: Claim 33 differs from Claim 1 in that Claim 33 recites the automated response system engaging in conversational dialog while Claim 1 recites the automated response system automatically engaging in conversational dialog. Claim 33 differs from Claim 1 in that Claim 33 recites recording at least a portion of the conversational dialogue associated with the issue while Claim 1 recites recording at least one audio file. The essential elements recited in Claim 33 are taught by the combination of references used to reject Claim 1)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Lillard, Keret and Kumar with the method taught by Strathmeyer to reduce the amount of time a customer spends engaged with a contact center by providing contact center agents with all available information prior to engaging with the customer eliminating the need for the customer to provide previously supplied information.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Scheet et al (8,964,946 B1), Eschkenazi et al (8,326,643 B1), Cao et al .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587. The examiner can normally be reached Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/KHARYE POPE/Examiner, Art Unit 2652